Citation Nr: 1218034	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable rating for the service-connected hypertension prior to January 6, 2009.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected hypertension, beginning on January 6, 2009.

3.  Entitlement to an increased rating in excess of 10 percent for the service-connected right shoulder disability, beginning on April 14, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his brother

	
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1994.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decisions of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in January 2011.  The record contains a transcript of that hearing.

In a March 2011 decision, the Board assigned an increased rating of 10 percent for the service-connected right shoulder disability.  The claim for a rating in excess of 10 percent was remanded to the RO for additional development.  The RO has complied with the remand directives.  

In a March 2011 rating decision, the RO assigned a 10 percent rating for the service-connected right shoulder disorder, effective on  April 14, 2009.  

In an April 2011 rating decision, the RO assigned a rating of 10 percent for the service-connected hypertension, effective on January 6, 2009.  Inasmuch as higher ratings are available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to January 6, 2009, the service-connected hypertension is shown to have been manifested by blood pressure readings that were predominantly less than 100 mmHg diastolic and 160 mmHg systolic; nor was the hypertension to have been continuously controlled with medication.

2.  Beginning on January 6, 2009, the service-connected hypertension is not shown to have been manifested by diastolic blood pressure readings that were predominantly 110 or more or systolic readings of 200 or more.

3.  The service-connected right shoulder disability is shown to have been productive of a level of functional limitation due to pain that more closely approximates that of restriction to shoulder level, but not to midway between the side and shoulder height.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for the service-connected hypertension prior to January 6, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.104 including Diagnostic Code 7101 (2011).

2.  The criteria for the assignment of an increased rating in excess of 10 percent for the service-connected hypertension beginning on January 6, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic Code 7101 (2011).

3.  The criteria for the assignment of an increased rating of 20 percent, but no higher, for the service-connected right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5024, 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in November 2007, August 2008 and March 2011 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in May 2007, April 2009, and April 2011.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).


Hypertension

The Veteran contends that his hypertension is more severe than the current ratings reflect.  As the competent evidence establishes that the Veteran's symptoms do not approximate the criteria for a higher rating in accordance with the Schedule, his claims are is denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Service connection for hypertension was granted in a May 1995 rating decision and a noncompensable evaluation was assigned.  In October 2006, the Veteran filed a claim for an increased rating.  The RO denied the claim in a June 2007 rating decision.  

The Veteran appealed and the claim was before the Board in March 2011, when the Board remanded the claim for additional development.  In an April 2011 rating decision, the RO granted the Veteran a 10 percent rating, effective January 6, 2009, the date that treatment records showed diastolic blood pressure readings predominantly over 100 mmHg.  As increased ratings remained available, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB, 6 Vet. App. at 38.

Pursuant to the Schedule, a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure, the lower number in a blood pressure reading, is predominantly 100 or more or when systolic pressure, the higher number, is predominantly 160 or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  

A 20 percent evaluation requires diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

A 40 percent evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent evaluation requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id. at Note (1).

The treatment records from December 2004 through May 2007 showed blood pressure readings with a systolic pressure predominantly under 160 and a diastolic pressure primarily under 100.  Only a December 2005 reading showed diastolic pressure above 100 with a reading of 138/101.

The Veteran underwent a VA examination in May 2007.  The examiner noted that the Veteran had blood pressure readings of 130/84 in November 2006, 130/90 in January 2007, and 120/80 in March 2007.  

At the examination, the Veteran's readings were those of 150/85, 144/78, 152/85 and 144/105.  The Veteran stated that he was not treating his hypertension with medication at that time.    

The Veteran submitted a record that showed recorded blood pressure readings in October 2007.  He reported the following readings:

Date				Blood pressure
7/15/07			147/104
7/16/07			156/104
7/17/07			128/92
7/22/07			147/98
7/23/07			160/108
7/24/07			144/98
7/25/07			145/97
10/17/07			150/109
10/18/07			132/104
10/19/07			140/106
10/20/07			148/107
10/21/07			140/100
10/22/07			147/110
10/23/07			147/109
10/24/07			146/103
10/25/07			149/110
10/26/07			145/103

At a VA examination in April 2009, the examiner noted the following readings from his treatment records and self-reports:

Date				Blood pressure reading
May 2007			144/105
July 2007			130/78
August 2007			122/80
September 2007		153/99
October 2007			128/88
February 2008		122/80
September 2008		128/88, 152/95
December 2008		126/80
January 2009			130/99, 142/108
February 2009		128/92
March 2009			134/91
April 2009			128/92
			
At that examination, the Veteran's readings were those of 150/90, 160/78 and 140/88.  The examiner also stated that the Veteran did not require continuous medication to control his hypertension.  

The treatment records from January 2010 show readings of 156/92 and 154/107 and 143/97 in March 2010.

At the January 2011 hearing, the Veteran testified that his reading averaged somewhere between 144 and 100 and his heart rate was between 80 and 90.  He also stated that he had not been hospitalized due to his hypertension, but did take medication to control it.  

The Veteran underwent a VA examination in April 2011.  The examiner noted blood pressures readings of 142/102 in June 2010 and 149/98 in February 2011.  The examiner stated that continuous medication is required to control the Veteran's hypertension.  His readings at the examination were as follows: 135/86, 140/100, and 136/100.   	

The preponderance of the evidence is against the claim for a compensable rating prior to January 6, 2009.  Although the Veteran recorded a series of readings with diastolic pressure above 100 during July 2007 and October 2007, the entirety of his blood pressure readings during the period on appeal predominantly shows readings with diastolic pressure below 100.  

Moreover, the records show that the Veteran was not continuously taking medication for control of his hypertension during that period.  Therefore, the preponderance of the evidence is against the claim for a compensable rating.  

A rating in excess of 10 percent beginning on January 6, 2009 is not warranted as the evidence does not show that the Veteran's diastolic blood pressure was ever predominantly 110 or more or that his systolic pressure was ever predominantly 200 or more.  

As there are no systolic blood pressure readings of at least 200 mm or diastolic readings of 110 mm or more, a rating in excess of 10 percent for hypertension is not warranted, pursuant to Diagnostic Code 7101.  

The schedular rating criteria applicable to this claim essentially involve a mechanical evaluation based upon clinical test results.  As discussed, the Veteran does not have the elevated blood pressure readings necessary to warrant a rating in excess of 10 percent, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, the claims for higher ratings are denied.  


Right shoulder disorder

The Veteran contends that his right shoulder disorder is manifested by symptomatology that warrants a rating in excess of the currently assigned 10 percent evaluation.  

After a careful review of the evidence of record, the Board finds that the service-connected disability picture more nearly resembles the criteria for a rating of 20 percent.   

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

The Veteran's right shoulder disability has been rated under Diagnostic Code 5003, as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  In this case, Diagnostic Code 5201 provides for a 20 percent rating is assigned when there is limitation of motion of the major arm at shoulder level.  A 30 percent rating is warranted when there is limitation of motion of the major arm midway between the side and shoulder level.  A 40 percent disability evaluation is warranted when there is limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

The Veteran underwent a VA examination in April 2011.  He reported pain in his right shoulder that was made worse when lifting his arm above shoulder level, as he was required to do at his employment.  The Veteran was right arm dominant.  

A physical examination showed range of motion of flexion to 180 degrees, abduction to 160 degrees, and internal and external rotation to 90 degrees.  The examiner noted objective evidence of pain with active motion on the right side that increased following repetitive movement.  There was no ankylosis of the joint.  The examiner opined that the Veteran had to limit the use of his upper right extremity (raising arm above shoulder level) due to shoulder pain.  

The Veteran is right-hand dominant and he demonstrated difficulty and pain when raising his arm above the shoulder level.  Therefore, a higher schedular evaluation of 20 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The 20 percent rating takes into consideration and incorporates the functional loss due to pain, including pain during flare-ups, and amounts of limitation of motion at the shoulder level.  However, there is no showing of an actual loss of motion or a degree of functional limitation due to pain that would equate with restriction of right arm movement at a point midway between the side and shoulder level or worse.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.   

The Board also has considered the other diagnostic criteria pertaining to the shoulder.  There is no evidence of ankylosis in this case.  Thus, Diagnostic Code 5200 is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  

A higher rating is not assignable under Diagnostic Code 5202, due to impairment of the humerus. There is no evidence of malunion, nonunion, fibrous union, or loss of the head of the humerus.  There is no evidence of recurrent dislocation of the scapulohumeral joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 52002.  

Therefore, a 20 percent rating, but no higher, is warranted for the Veteran's right shoulder disorder, in accordance with Diagnostic Code 5201.  


Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  

If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  

Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.   

Without evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available criteria for his disabilities are inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  Thun, supra.


ORDER

A compensable rating for the service-connected hypertension prior to January 6, 2009 is denied.

A rating in excess of 10 percent for the service-connected hypertension beginning on January 6, 2009 is denied.

An increased rating of 20 percent, but no higher, for the service-connected right shoulder disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


